Citation Nr: 0103387	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  99-15 882A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to an increased rating for a generalized anxiety 
disorder, currently evaluated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.  This matter comes on appeal from a November 1998 
decision by the Houston VA Regional Office which increased 
the evaluation assigned for the service-connected psychiatric 
disorder from 10 percent to 30 percent.
FINDINGS OF FACT

Manifestations of the service-connected psychiatric disorder 
include anxiety, depression, panic attacks, problems 
concentrating, and feelings of hopelessness and helplessness, 
as well as a need for psychotropic medication and outpatient 
treatment.


CONCLUSION OF LAW

An increased rating of 50 percent for a generalized anxiety 
disorder is warranted. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.125, 4.130, Code 
9400 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria  

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).

The Board notes that effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities.  61 Fed. Reg. 52,695 (1996).  On and after that 
date, all diagnoses of mental disorders for VA purposes must 
conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV). 38 C.F.R. 
§ 4.125.  The new criteria for evaluating service-connected 
psychiatric disability is codified at 38 C.F.R. § 4.130.

Effective November 7, 1996, total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name warrants a 100 percent evaluation.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships warrants a 70 
percent evaluation.

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships warrants a 50 percent evaluation.

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events) 
warrants a 30 percent evaluation.

Analysis

The evidence of record includes the reports of VA psychiatric 
examinations conducted in October 1998 and October 1999, as 
well as outpatient records of treatment received by the 
veteran at a VA facility in 1998 and 1999. 

At the time of the October 1998 VA psychiatric examination, 
the diagnosis was generalized anxiety disorder. It was noted 
that the veteran had chronic anxiety due to financial stress, 
chronic leg and back pain, and a disabled spouse. The Global 
Assessment of Functioning (GAF) was 52.

The veteran received an individual psychological assessment 
at a VA facility in June 1999. It was recorded that he was 
experiencing depressed mood and anxiety due to his lack of 
ability to do things on his own. He had experienced 
depression for the previous three years as a reaction to 
progressive loss of his cognitive and physical abilities. The 
diagnoses included amnestic disorder; dysthymic disorder; and 
generalized anxiety disorder. His GAF, to include his 
physical problems, was 40. 

In October 1999, it was reported that the veteran had 
noninsulin dependent diabetes mellitus, coronary artery 
disease, a history of a myocardial infarction, bilateral knee 
pain and back pain, as well as a previous history of back 
surgery. The veteran  continued to be unemployed. In 1974, he 
was employed in construction when he fell 12' and required 
back surgery.  He was later employed from 1976 to 1985, 
driving a propane gas truck, which he quit because he 
reinjured his back on the job. The veteran contended that he 
was unemployed secondary to difficulty concentrating, 
depression, and anxiety. 

The veteran  reported that his anxiety included having 
excessive worry about daily problems.  He said that he had 
panic attacks approximately three to four
times a day, and they last approximately two to three hours. 
He also stated that he had discrete episodes of amnesia where 
he did not recall where he is or how he got there. He 
reported that he had somewhat of a decrease in daily 
activities. He related feelings of hopelessness, 
helplessness, and worthlessness secondary to his poor health. 

The examiner commented that the veteran's concentration and 
judgment were
intact. It was believed that what interfered with his 
occupational and social functioning were his mood symptoms, 
to include his anxiety and his
depression.  The veteran mentioned that he has multiple 
financial stressors and that these interfered with his daily 
functioning.  He also reported that he was depressed 
secondary to his multiple medical problems that have been 
present for a long
time. The diagnoses included generalized anxiety disorder and 
major depressive disorder, moderate, recurrent, secondary to 
multiple medical problems, to include myocardial infarction 
and noninsulin dependent diabetes mellitus. GAF was 55. The 
examiner added that the veteran continued to have moderate 
symptoms and moderate problems in social and occupational 
functioning secondary to anxiety, depression, and medical 
problems.

The above evidence clearly demonstrates that the veteran has 
a psychiatric problem manifested by anxiety, depression, 
panic attacks, problems concentrating, and feelings of 
hopelessness and helplessness, as well as a need for 
psychotropic medication and outpatient treatment. Given the 
chronicity and extent and severity of his symptoms, the Board 
finds that a 50 percent evaluation more appropriately 
reflects the degree of the resultant functional impairment. 
The benefit of the doubt is resolved in the veteran's favor 
to this extent. Deficiencies in work, family relations, 
judgment, thinking, or mood, due to such symptoms as suicidal 
ideation; obsessional rituals; intermittently illogical, 
obscure, or irrelevant speech; or near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively, such as to warrant a 70 
percent evaluation have not been reported. 

In reaching this decision, the Board recognizes that the 
veteran has not worked several years. The evidence shows, 
however, that he stopped working following on-the-job back 
injuries, and that he has serious medical problems other than 
the service-connected psychiatric disability. Further, the 
most recent GAF score, in October 1999, was 55. The GAF is a 
scale reflecting the "'psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.'"  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (quoting the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) (DSM-IV)). A 55 
rating indicates slightly more than moderate difficulty in 
social, occupational, or school functioning.  Id. (emphasis 
added).  Such a score is completely consistent with the 50 
percent evaluation assigned. 
 

ORDER

An increased rating of 50 percent for a generalized anxiety 
disorder is granted, subject to the law and regulations 
governing the payment of monetary benefits.



		
	WAYNE M. BRAEUER 
	Veterans Law Judge
	Board of Veterans' Appeals

 

